Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  EMILY FULLER,

         Plaintiff,

  vs.


  BJ’S WHOLESALE CLUB, INC.
  a foreign for-profit corporation,

        Defendant.
  __________________________________/

                                            COMPLAINT

         Plaintiff EMILY FULLER, through undersigned counsel, sues Defendant BJ’S

  WHOLESALE CLUB, INC., a foreign for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to internet website for services to order and secure information about

  Defendant’s merchandise, promotions, discounts, and stores online. This is also an action for

  declaratory and injunctive relief to prevent the continuing act of trespass against the Plaintiff’s

  personal property (her personal computer), and for compensatory damages to Plaintiff for such

  trespass. Remedies provided under common law for trespass are not exclusive and may be sought

  in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 19



  pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff EMILY FULLER is a resident of the State of Florida, resides within the

  Southern District of Florida, is sui juris, and is disabled as defined by the ADA and ADA

  Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times is visually disabled and suffers from alternating

  estropia; myopia, bilateral; and regular astigmatism, bilateral, a permanent eye disease and medical

  condition that substantially and significantly impairs her vision.     Plaintiff thus is substantially

  limited in performing one or more major life activities, including, but not limited to, accurately

  visualizing her world and adequately traversing obstacles. As such, she is a member of a protected

  class under the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§ 36.101, et seq., and in 42 U.S.C. 3602, §802(h).

         6.      As a result of her being visually disabled, Plaintiff cannot use the computer without

  the assistance of appropriate and available screen reader software.

         7.      Defendant is a foreign for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant is an American warehouse club chain selling house

  brand and brand name merchandise, which owns and/or operates a chain of retail stores throughout

  the United States, including stores in Broward County, Florida that Plaintiff has patronized and

  intends to patronize in the future.




                                                    2
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 19



         8.      Plaintiff’s visual disability limits her in the performance of major life activities,

  including sight, and she requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with her use of a computer.

         9.      Plaintiff frequently utilizes the internet. Due to the fact that she is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and access/comprehend websites, Plaintiff uses commercially available

  screen reader software to interface with the various websites.

         10.     At all times material hereto, Defendant was and still is an organization which owns

  and operates a national chain of retail stores selling merchandise under the brand name “BJ’s.”

  Each BJ’s store is open to the public. As the owner and operator of these retail stores, Defendant

  is defined as a “public accommodation" within meaning of Title III because Defendant is a private

  entity which owns and/or operates “[A] bakery, grocery store, clothing store, hardware store,

  shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R.

  §36.104(2).

         11.     By virtue of being a retail store open to the public, each of Defendant’s stores is a

  place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates an adjunct website called

  https://www.bjs.com (hereinafter “Website”). One of the functions of the Website is to provide

  the public information on the various locations of Defendant’s stores that sell its merchandise

  throughout the United States and within the State of Florida. Defendant also sells to the public its

  merchandise and goods through its associated Website.




                                                    3
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 19



         13.     Defendant’s associated Website also services its stores by providing information

  on its brands of merchandise, tips and advice, editorials, sales campaigns, discounts, promotions,

  and events, and other information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to locate its physical stores, sells

  merchandise offered for sale by Defendant in its physical stores, purchase club membership,

  purchase gift cards to other retail chains and check gift card balances, and sign up for an electronic

  emailer to receive offers, benefits, exclusive invitations, and discounts for use at the physical

  stores, the Website is an extension of, and gateway to, Defendant’s physical stores. By this nexus,

  the Website is characterized as a place of public accommodation per 42 U.S.C. § 12181(7)(E), and

  an extension of Defendant’s brick and mortar locations and businesses.

         15.     Because Defendant’s Website is a public store that is online, where the public can

  view and purchase Defendant’s merchandise, locate its physical stores, sells merchandise offered

  for sale by Defendant in its physical stores, purchase club membership, purchase gift cards to other

  retail chains and check gift card balances, sign up for electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use online and the physical stores, the Website is an

  extension of and gateway to the physical stores, which are places of public accommodation

  pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Website is an intangible service,

  privilege and advantage of Defendant’s brick and mortar locations that must comply with all

  requirements of the ADA, must not discriminate against visually disabled individuals, and must

  not deny those individuals the same full and equal enjoyment of the services, privileges and

  advantages afforded to the non-disabled general public both online and at the physical stores.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open through the internet to the public as a retail store,



                                                    4
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 19



  by this nexus the Website is an intangible service, privilege and advantage of Defendant’s brick

  and mortar stores that must comply with all requirements of the ADA, must not discriminate

  against visually disabled individuals, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both

  online and at the physical store locations. As such, Defendant has subjected itself and the Website

  to the requirements of the ADA.

         17.     Plaintiff is and/or has been a customer who is interested in patronizing, and intends

  to patronize, Defendant’s physical stores, purchase merchandise online and in the physical stores,

  purchase a club membership, purchase gift cards to other retail chains, check gift card balances,

  and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

  for use at the physical stores, which are also offered and sold through the Website.

         18.     The opportunity to shop and pre-shop for Defendant’s merchandise, purchase gift

  cards, and secure discounts and coupons from her home for eventual use in Defendant’s physical

  stores are important accommodations for Plaintiff because traveling outside of the home as a

  visually disabled individual is often a difficult, hazardous, frustrating, confusing, and frightening

  experience. Defendant has not provided its business information in any other digital format that

  is accessible for use by blind and visually disabled individuals using screen reader software.

         19.     Like most consumers, Plaintiff accesses several websites at a time to compare

  merchandise and prices, sales, discounts, and rewards programs. When viewing a website, Plaintiff

  may look at several dozens of websites to compare features and prices.

         20.     During the month of October 2017, Plaintiff attempted on several occasions to

  utilize Defendant’s Website to browse through the merchandise and online offers to educate herself




                                                    5
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 6 of 19



  as to the merchandise, sales, discounts and promotions being offered and with the intent of making

  a purchase through the Website or at one of Defendant’s physical stores.

         21.     Plaintiff utilizes screen reader software that allows individuals who are visually

  disabled to communicate with internet website(s). However, Defendant’s Website contains access

  barriers that prevent free and full use by visually disabled individuals using keyboards and screen

  reading software. These barriers are pervasive and include, but are not limited to:

                   a. Mislabeled links;

                   b. Slider images and toolbar not integrated properly with the screen reader;

                   c. Site functions like clicking links do not work;

                   d. Missing alt text for site images; and

                   e. Missing descriptions for image content.

         22.     Defendant’s Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “Accessibility Notice” on the Website which would

  direct her to a webpage with content and contact information for disabled individuals who have

  questions, concerns, or who are having difficulties communicating with the Website. However,

  Plaintiff was unable to do so because no such link or notice was visible or available to Plaintiff on

  the Website at the time of her visit.

         24.     The fact that Plaintiff could not communicate with or within the Website left her

  feeling excluded, as she is unable to participate in the same online shopping experience and access

  to merchandise, sales, discounts, and promotions as provided at the Website, and for use in the

  stores, as experienced by the non-visually disabled public.



                                                   6
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 7 of 19



          25.     Plaintiff continues to desire, and intends, to patronize Defendant’s Website and

  physical stores but is unable to do so as she is unable to effectively communicate with Defendant

  due to her severe visual disability and Defendant access barriers. Thus, Plaintiff, as well as others

  with visual disabilities, will suffer continuous and ongoing harm from Defendant’s intentional acts,

  omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

          26.     Because of the nexus between Defendant’s retail stores and its Website, and the

  fact that the Website clearly requires input from Defendant’s retail stores for its operation and use,

  the Website is a place of public accommodation subject to requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to insure full and equal use of its website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to insure full and equal use of its website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to insure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to insure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to insure full and equal use of the Website by individuals with disabilities.

          33.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          34.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.



                                                    7
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 8 of 19



         35.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

         36.     On information and belief, Defendant has not created and instituted on the Website

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Website, applications,

  and digital assets accessible to the visually disabled community.

         37.     On information and belief, Defendant’s Website does not meet the Web Content

  Accessibility Guidelines 2.0 (“WCAG 2.0”) Level AA, or higher, of web accessibility.

         38.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of its Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Website from their homes.

         39.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

         40.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

         41.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites, such as the Website.




                                                    8
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 9 of 19



          42.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within its website which prevent individuals with disabilities

  who are visually disabled from the means to comprehend information presented therein.

          43.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to its Website.

          44.     The barriers that exist on Defendant’s Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

          45.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is her only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its Website access and operation.

          46.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

  §§ 2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent her in this case and has

  agreed to pay them a reasonable fee for their services.

                                          Trespass Violations

          48.     Plaintiff utilizes her personal computer to access websites such as the Website.

  Plaintiff uses her personal computer as a method of conveyance of her personal information.

  Plaintiff thus stores her personal information and retains her browsing history on her personal

  computer.

          49.     Throughout its Website, Defendant has placed forms of software to collect non-

  public information on the Website’s user’s preferences and internet browsing habits. Specifically,



                                                    9
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 10 of 19



  Defendant informs the Website user that the user’s personal information and browsing history is

  collected and is used for targeted marketing and advertising. Further, Defendant discloses that any

  individual who accesses its Website and commences to shop on that Website is subject to having

  his or her personal information conveyed to third parties.

         50.     Because of her severe visual disability, Plaintiff was unable to comprehend

  Defendant’s Website; therefore, Plaintiff has had no choice, and likewise no knowledge, of

  Defendant’s installation of data and information tracking software and the collection of the

  Website user’s browsing history and analytics placed on the user’s computer.

         51.     Based upon the review of Defendant’s Website, when a user accesses the Website,

  Defendant installs software onto the user’s computer, without the user’s advance consent or

  knowledge. It is also clear that Defendant has used browser cookies to identify websites that

  Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         52.     As such, through its Website, Defendant has committed a trespass against the

  Plaintiff, since the Website places software on the Plaintiff’s personal computer without Plaintiff’s

  knowledge or consent.

                             COUNT I – VIOLATION OF THE ADA

         53.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         54.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         55.     Pursuant to 42 U.S.C. § 12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate Defendant’s physical stores,

  purchase and pre-shop Defendant’s merchandise online, have purchased items delivered to one’s



                                                   10
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 11 of 19



  home or returned to Defendant’s physical stores, and sign up for Defendant’s programs to receive,

  download and print Defendant’s sales coupons, discounts and special offers for use at Defendant’s

  physical stores. The Website thus is an extension of, gateway to, and intangible service, privilege

  and advantage of Defendant’s physical stores. Further, the Website also serves to augment

  Defendant’s physical stores by providing the public information on store locations and educating

  the public as to Defendant’s available merchandise sold on the Website and also sold in its physical

  stores.

            56.   Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

            57.   Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

            58.   In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of




                                                   11
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 12 of 19



  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         59.     Defendant’s website must be in compliance with the ADA, but it is not, as

  specifically alleged hereinabove and below.

         60.     As a result of the inaccessibility of Defendant’s website, individuals with

  disabilities who are visually disabled are denied full and equal enjoyment of the information and

  services that Defendant has made available to the public on its website, in violation of 42 U.S.C.

  §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

         61.     The Website was visited by Plaintiff’s expert in October 2017 and May 2019, and

  the expert determination was that the same access barriers that Plaintiff initially encountered in

  October 2017 still existed. Despite Defendant being a defendant in several prior ADA accessibility

  lawsuits, which likely resulted in confidential settlements and obligations on Defendant’s part to

  remediate the Website to make it fully accessible to visually disabled persons, Defendant has made

  no material changes or improvements to the Website to enable its full use and enjoyment by, and

  accessibility to, visually disabled persons such as Plaintiff since the time Plaintiff first accessed

  the Website in October 2017. Indeed, when the Website was revisited on or about May 12, 2019,

  it was revealed that although the Website now appeared to have an accessibility notice visually

  displayed, that accessibility notice still could not be fully accessed by and continued to be a barrier

  to visually disabled persons, including Plaintiff. Defendant thus has made no material changes or

  improvements to the Website to enable its full use and enjoyment by, and accessibility to, visually

  disabled persons such as Plaintiff. The Website thus is, and continues to be, not fully accessible

  to visually disabled users, including, but not limited to, having the following access barriers:

                 a Mislabeled links;



                                                    12
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 13 of 19



                 b. Slider images and toolbar not integrated properly with the screen reader.

                 c. Missing alt text for site images; and

                 d. Missing description for image content.

  See, Expert Declarations dated October 12, 2017 and May 12, 2019, and Curriculum Vitae of

  Robert D. Moody, attached as Composite Exhibit “A”.

         62.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

         63.     Further, Defendant’s Website does not offer or include the universal symbol for the

  disabled that would permit disabled individuals to access the website’s accessibility information

  and accessibility facts.

         64.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to the Defendant.

         65.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to its Website by individuals, such as Plaintiff, with visual disabilities who require the

  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within Defendant’s Website are ongoing.

         66.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.



                                                   13
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 14 of 19



         67.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”.                 Indeed, 28 C.F.R.

  §36.303(b)(2) specifically states that screen reader software is an effective method of making

  visually delivered material available to individuals who are blind or have low vision.

         68.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         69.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         70.     As alleged hereinabove, Defendant’s Website has not been designed to interface

  with the widely and readily available technologies that can be used to ensure effective

  communication, and thus violates the ADA.

         71.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant website, with a nexus to its brick and mortar stores and physical locations, Plaintiff has

  suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

  and the physical stores.

         72.     As a result of the inadequate development and administration of the Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

  remedy the ongoing disability discrimination.



                                                   14
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 15 of 19



         73.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a statement as to the Defendant’s

  policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations through its Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by visually disabled users, and during that time period prior to the Website’s being

  readily accessible, to provide an alternative method for individuals with visual disabilities to access

  the information available on the Website until such time that the requisite modifications are made,

  and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendant’s stores and locations, and becoming informed of and purchasing

  Defendant’s merchandise online, and during that time period prior to the Website’s being designed

  to permit individuals with visual disabilities to effectively communicate, to provide an alternative

  method for individuals with visual disabilities to effectively communicate for such goods and

  services made available to the general public through Defendant’s Website.

         74.     Plaintiff is entitled to recover her reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.




                                                    15
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 16 of 19



         WHEREFORE, Plaintiff requests entry of judgment in her favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update its Website, and continue to

             monitor and update its Website on an ongoing basis, to remove barriers in order that

             individuals with visual disabilities can access, and continue to access, the Website and

             effectively communicate with the Website to the full extent required by Title III of the

             ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

             disabled logo within its Website, wherein the logo1 would lead to a page which would

             state Defendant’s accessibility information, facts, policies, and accommodations. Such

             a clear display of the disabled logo is to ensure that individuals who are disabled are

             aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

             accessibility by implementing a website accessibility coordinator, a website application

             accessibility policy, and providing for website accessibility feedback to insure

             compliance thereto.

         E. An Order directing Defendant, by a date certain to evaluate its policies, practices and

             procedures toward persons with disabilities, for such reasonable time to allow

             Defendant to undertake and complete corrective procedures to its Website;




  1



                                                  16
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 17 of 19



        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for its Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, Defendant’s Website on how to

           conform all web content and services with ADA accessibility requirements and

           applicable accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of its Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further

           directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review.

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from its Website homepage, a statement of Defendant’s Accessibility Policy to

           ensure the persons with disabilities have full and equal enjoyment of its Website and

           shall accompany the public policy statement with an accessible means of submitting

           accessibility questions and problems.

        K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

        L. Such other and further relief as the Court deems just and equitable.



                                                  17
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 18 of 19



                                       COUNT II – TRESPASS

         75.     Plaintiff re-alleges paragraphs 1 through 52 as if set forth fully herein.

         76.     Plaintiff’s tangible personal property, being her computer and the personal

  information and browsing history stored therein, has suffered a trespass by Defendant on each and

  every date that the Plaintiff has accessed Defendant’s Website, due to Defendant’s employment of

  software analytics which are present on and through Defendant’s Website, which the Plaintiff has

  navigated.

         77.     At all relevant times, Plaintiff did not consent to and was unaware that Defendant’s

  Website was placing software on her computer due to her inability to effectively communicate

  with and fully view and access the Website.

         78.     Plaintiff did not consent to the placement of tracking and information securing

  software on her personal computer; therefore, Defendant has committed a trespass against Plaintiff

  by placing such software on her computer without her knowledge or consent.

         79.     By the acts described hereinabove, Defendant has repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         80.     Defendant’s installation, operation, and execution of software on Plaintiff’s

  computer has directly and proximately disabled the condition and value of the Plaintiff’s computer,

  thereby causing Plaintiff damages.

         81.     The Website has a “Privacy Policy” that discusses the gathering of information

  from, and the placement of cookies and other information gathering software on, computers and

  mobile devices of users of the Website such as Plaintiff. A copy of that “Privacy Policy” is

  attached as Exhibit “B” and its pertinent contents are incorporated herein by reference.



                                                   18
Case 0:19-cv-62042-RKA Document 1 Entered on FLSD Docket 08/14/2019 Page 19 of 19



         82.       Defendant’s trespass to chattels, nuisance, and interference caused real and

  substantial damage to the Plaintiff as follows:

         a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

  computer (including space, memory, processing cycles and internet connectivity);

         b) By infringing on Plaintiff’s right to exclude others from her computer;

         c) By infringing on Plaintiff’s right to determine, as the owner of her computer, which

  programs should be installed and operated on her computer;

         d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on her computer without notice or consent.

         83.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands judgment be entered against Defendant for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.

         DATED: August 14th, 2019


  RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                  DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                       Co-Counsel for Plaintiff
  Plantation, FL 33324                                   4640 N.W. 7th Street
  T. 954/362-3800                                        Miami, FL 33126-2309
  954/362-3779 (Facsimile)                               T. 305/266-9780
  Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                         Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                     PELAYO M. DURAN
        Fla. Bar No. 435384                                    Fla. Bar No. 0146595


                                                    19
